Case 2:19-cv-02711-FMO-RAO Document 1 Filed 04/10/19 Page 1 of 7 Page ID #:1
       

         CENTER FOR DISABILITY ACCESS
           Ray Ballister, Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
           Russell Handy, Esq., SBN 195058
         Dennis Price, Esq., SBN 279082
           Mail: PO Box 262490
         San Diego, CA 92196-2490
           Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
           (858) 375-7385; (888) 422-5191 fax
         phylg@potterhandy.com
         Attorneys for Plaintiff
  
  
                              UNITED STATES DISTRICT COURT
 
                                CENTRAL DISTRICT OF CALIFORNIA

 
           Gary Scherer,                            Case No.
 
                   Plaintiff,
                                                 Complaint For Damages And
             v.                                     Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
           Bad Son LLC, a California Limited        Act; Unruh Civil Rights Act
        Liability Company; and Does 1-10,
                Defendants.
 
            Plaintiff Gary Scherer of complains of Bad Son LLC, a California
    Limited Liability Company; and Does 1-10 (“Defendants”), and alleges as
    follows:
 
        PARTIES:
        1. Plaintiff is a California resident with physical disabilities. He suffers
    from a form of ataxia that significantly impairs his mobility and thus uses a
    wheelchair for mobility.
        2. Defendant Bad Son LLC owned Bad Son Tacos located at or about 333
    S. Alameda Street, Los Angeles, California, in March 2019.


                                               
                                                
       Complaint
       
Case 2:19-cv-02711-FMO-RAO Document 1 Filed 04/10/19 Page 2 of 7 Page ID #:2
       

         3. Defendant Bad Son LLC owns Bad Son Tacos (“Restaurant”) located at
     or about 333 S. Alameda Street, Los Angeles, California, currently.
         4. Plaintiff does not know the true names of Defendants, their business
     capacities, their ownership connection to the property and business, or their
     relative responsibilities in causing the access violations herein complained of,
     and alleges a joint venture and common enterprise by all such Defendants.
     Plaintiff is informed and believes that each of the Defendants herein,
     including Does 1 through 10, inclusive, is responsible in some capacity for the
     events herein alleged, or is a necessary party for obtaining appropriate relief.
    Plaintiff will seek leave to amend when the true names, capacities,
    connections, and responsibilities of the Defendants and Does 1 through 10,
    inclusive, are ascertained.
 
        JURISDICTION & VENUE:
        5. The Court has subject matter jurisdiction over the action pursuant to 28
    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        6. Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        8. Plaintiff went to the Restaurant in March 2019 with the intention to
    avail himself of its goods or services and to assess the business for compliance


                                                 
                                                  
       Complaint
       
Case 2:19-cv-02711-FMO-RAO Document 1 Filed 04/10/19 Page 3 of 7 Page ID #:3
       

     with the disability access laws.
         9. The Restaurant is a facility open to the public, a place of public
     accommodation, and a business establishment.
         10.The Restaurant has a sales counter where it handles its transactions with
     customers.
         11.Unfortunately, the defendants did not provide an accessible sales
     counter in conformance with the ADA Standards on the day of plaintiff’s visit.
         12.Currently, the defendants do not provide an accessible sales counter in
     conformance with the ADA Standards.
        13.Plaintiff personally encountered this barrier.
        14.By failing to provide an accessible sales counter, the defendants denied
    the plaintiff full and equal access.
        15.The lack of an accessible sales counter created difficulty and discomfort
    for the Plaintiff.
        16.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
    disabilities.
        17.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
    Department of Justice as presumably readily achievable to remove and, in fact,
    these barriers are readily achievable to remove. Moreover, there are numerous
    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
        18.Plaintiff will return to the Restaurant to avail himself of goods or
    services and to determine compliance with the disability access laws once it is
    represented to him that the Restaurant and its facilities are accessible. Plaintiff
    is currently deterred from doing so because of his knowledge of the existing
    barriers and his uncertainty about the existence of yet other barriers on the


                                               
                                                
       Complaint
       
Case 2:19-cv-02711-FMO-RAO Document 1 Filed 04/10/19 Page 4 of 7 Page ID #:4
       

     site. If the barriers are not removed, the plaintiff will face unlawful and
     discriminatory barriers again.
         19.Given the obvious and blatant nature of the barriers and violations
     alleged herein, the plaintiff alleges, on information and belief, that there are
     other violations and barriers on the site that relate to his disability. Plaintiff will
     amend the complaint, to provide proper notice regarding the scope of this
     lawsuit, once he conducts a site inspection. However, please be on notice that
     the plaintiff seeks to have all barriers related to his disability remedied. See
     Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, he can sue to have all barriers that relate to his
    disability removed regardless of whether he personally encountered them).
 
    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        20.Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
        21.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
    § 12182(a). Discrimination is defined, inter alia, as follows:
              a. A failure to make reasonable modifications in policies, practices,
                 or procedures, when such modifications are necessary to afford
                 goods,     services,     facilities,   privileges,    advantages,      or
                 accommodations to individuals with disabilities, unless the
                 accommodation would work a fundamental alteration of those


                                                 
                                                  
       Complaint
       
Case 2:19-cv-02711-FMO-RAO Document 1 Filed 04/10/19 Page 5 of 7 Page ID #:5
       

                  services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
               b. A failure to remove architectural barriers where such removal is
                  readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                  defined by reference to the ADA Standards.
               c. A failure to make alterations in such a manner that, to the
                  maximum extent feasible, the altered portions of the facility are
                  readily accessible to and usable by individuals with disabilities,
                  including individuals who use wheelchairs or to ensure that, to the
                  maximum extent feasible, the path of travel to the altered area and
                 the bathrooms, telephones, and drinking fountains serving the
                 altered area, are readily accessible to and usable by individuals
                 with disabilities. 42 U.S.C. § 12183(a)(2).
        22.When a business provides facilities such as a sales or transaction
    counter, it must provide an accessible sales or transaction counter in
    compliance with the ADA Standards.
        23.Here, no such accessible sales counter has been provided in violation of
    the ADA.
        24.The Safe Harbor provisions of the 2010 Standards are not applicable
    here because the conditions challenged in this lawsuit do not comply with the
    1991 Standards.
        25.A public accommodation must maintain in operable working condition
    those features of its facilities and equipment that are required to be readily
    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
        26.Here, the failure to ensure that the accessible facilities were available
    and ready to be used by the plaintiff is a violation of the law.
 
 
 


                                                
                                                 
       Complaint
       
Case 2:19-cv-02711-FMO-RAO Document 1 Filed 04/10/19 Page 6 of 7 Page ID #:6
       

     II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
     RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
     Code § 51-53.)
         27.Plaintiff repleads and incorporates by reference, as if fully set forth
     again herein, the allegations contained in all prior paragraphs of this
     complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
     that persons with disabilities are entitled to full and equal accommodations,
     advantages, facilities, privileges, or services in all business establishment of
     every kind whatsoever within the jurisdiction of the State of California. Cal.
    Civ. Code §51(b).
        28.The Unruh Act provides that a violation of the ADA is a violation of the
    Unruh Act. Cal. Civ. Code, § 51(f).
        29.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
    rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
        Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
    
             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
         1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.


                                                
                                                 
       Complaint
       
Case 2:19-cv-02711-FMO-RAO Document 1 Filed 04/10/19 Page 7 of 7 Page ID #:7
       

         2.Damages under the Unruh Civil Rights Act, which provides for actual
     damages and a statutory minimum of $4,000 for each offense.
         3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
     to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  
     Dated: April 5, 2019             CENTER FOR DISABILITY ACCESS
  
  
                                        By:
                                      ____________________________________
                                           Russell Handy, Esq.
                                              Attorney for plaintiff
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


                                              
                                               
       Complaint
       
